Citation Nr: 0627734	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-05 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right arthroscopic partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which in pertinent part denied the 
veteran's claim for a rating in excess of 10 percent for 
residuals of a right arthroscopic partial medial 
meniscectomy.  In August 2003, the Board remanded the case 
for additional development, to include obtaining a VA joints 
examination. However, as explained below, it is apparent that 
additional development is necessary.
 
In its August 2003 remand, the Board noted that in a July 
1993 correspondence the veteran appeared to have raised a 
claim of entitlement to service connection for a back 
disorder secondary to his service-connected right knee 
disability.  The matter was referred to the RO for 
appropriate action.  A review of the case file shows that the 
requested action was not undertaken.  Accordingly, the matter 
is again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his right knee disability is more 
disabling than currently evaluated. 

In August 2003, the Board determined that there was not 
sufficient medical evidence of record to adjudicate the 
veteran's claim and a new VA examination was necessary.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In 
June 2005, pursuant to the Board's remand, the veteran was 
notified of a scheduled VA examination.  At the time, he was 
advised of the adverse consequences of failing to appear for 
a VA examination without good cause.  The veteran failed to 
report to the evaluation.  

The RO rescheduled the veteran for a VA examination for 
October 2005.  The RO case file notes indicate that he failed 
to report for the examination.  A second notification letter 
of failure to report was sent to the veteran in November 
2005.  The RO letter requested that he advise the RO as to 
whether he would be willing to attend a VA examination.  He 
never responded.  In a February 2005 supplemental statement 
of the case (SSOC), the AMC told the veteran that he had been 
notified of his failure to report for the scheduled VA 
examinations and provided him information regarding the 
consequences of his failure to attend a scheduled VA 
examination.  He did not reply.  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase without good cause, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (emphasis added).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  Neither the veteran nor his representative 
has made an attempt to explain why he failed to report for 
the rescheduled October 2005 VA examination relevant to the 
claim.

However, in August 2005, the RO received a statement from the 
veteran regarding the severity of the symptoms associated 
with his right knee disability and requesting an increased 
rating.  Attached to the veteran's statement was the second 
page of what appears to be a report of a VA medical 
evaluation pertaining to the issue on appeal.  The report was 
authored by Dr. P. M. Kelleher and contains handwritten notes 
that appear to be from the veteran.  The top of the report 
contains the veteran's name and a date of August 2005.  The 
report also notes that x-rays of the right knee were taken in 
March 2005, which reveals findings consistent with 
tricompartmental osteoarthritis.  The clinician also noted 
that there was slight instability with anterior stressing of 
the knee joint. 

The Board notes that while the February 2005 SSOC discussed 
the RO's failed attempts to schedule the veteran for a VA 
examination, along with the statement from the veteran 
received in August 2005, the SSOC did not consider the second 
page of the VA medical evaluation and opinion report prepared 
by Dr. P. M. Kelleher.  Nor was an attempt made to obtain the 
remainder of what appears to be a report of a VA compensation 
examination.  Moreover, even though incomplete, the 
examination report indicates slight instability of the 
veteran's right knee, which would support a separate 
compensable rating given the documented X-ray evidence of 
arthritis and painful motion of the right knee.  The law 
permits separate ratings for arthritis and instability of a 
knee.  Specifically, the VA General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 because 
the arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x- ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

As noted above, it is not clear whether the VA medical report 
submitted by the veteran is part of a VA compensation 
examination performed in August 2005 or an outpatient 
clinical record.  This must be clarified.  Accordingly, the 
appeal must be remanded to the RO for the following actions: 
(1) to obtain the complete August 2005 document and determine 
whether it is part of a VA examination report or an 
outpatient clinical record; and (2) consider this medical 
evidence in readjudicating the veteran's claim.  See 38 
C.F.R. § 20.1304(b) (2005). 

Finally, the Board notes that the veteran's representative, 
the New Jersey Department of Military and Veterans' Affairs, 
has not submitted any written argument in support of the 
veteran's claim on appeal.  When a veteran has appointed a 
representative, the RO must afford that representative the 
opportunity to execute a VA Form 646, prior to certification 
of the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000).  See also 38 C.F.R. § 20.600 (2005).  The 
RO's case file notes indicate that the veteran's 
representative failed to respond to a request to execute a VA 
Form 646 within the allotted time.  There is no indication in 
the case file that New Jersey Department of Military and 
Veterans' Affairs withdrew its representation of the veteran.  
The RO should clarify whether the veteran continues to be 
represented in this matter.  Upon clarification of the status 
of the previously appointed representative or other person as 
the veteran's representative, the veteran's representative 
should be provided another opportunity to review the record 
and offer a written argument on his behalf and any argument 
presented should then be considered by the RO.  38 C.F.R. §§ 
3.103(e), 20.600 (2005).

As the veteran did not receive any notice regarding effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will have the opportunity to correct such 
deficiency on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the complete 
report of a VA medical examination 
prepared by Dr. P. M. Kelleher, dated 
in August 2005, and determine whether 
the veteran received a VA compensation 
examination at that time.  

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

3.  It must be ascertained whether the 
veteran is represented in this matter, 
and, if so, by whom.  As part of this 
process, it must be determined through 
direct contact in writing with New 
Jersey Department of Military and 
Veterans' Affairs as to whether it 
continues to be the appellant's 
representative in matters pending before 
VA.  The RO should forward the claims 
folder to the veteran's representative, 
if any, and that representative should 
submit a written argument (on VA Form 
646, or equivalent) on behalf of the 
veteran with respect to his claim.

4.  The AMC/RO should then readjudicate 
the veteran's claim for a rating in 
excess of 10 percent for residuals of a 
right arthroscopic partial medial 
meniscectomy with consideration of all 
the evidence added to the record since 
the March 2003 SSOC, to include the 
August 2005 report prepared by Dr. P. M. 
Kelleher, whether it is part of a VA 
examination report or an outpatient 
clinical record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran should be 
provided with a SSOC that addresses any 
evidence obtained since the issuance of 
the March 2003 SSOC, to include the 
August 2005 medical record noted above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


